DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are pending.

Election
Applicant’s election of Invention-Species III-A4-B1-C3-D1-E4 without traverse in the Reply filed 4 January 2021 is acknowledged.  The elected Invention encompasses claims 21, 23-27 and 31.  Claims 1-20, 22, 28-30, and 32-36 are withdrawn from further consideration as being drawn to nonelected Inventions-Species.  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21, 23-27 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21
It is unclear what temperature constitutes a “high temperature”.  The dividing boundary between a high temperature and a non-high temperature is unknown.  It is noted that withdrawn claims 29-30 similarly recite unclear “high melting”.
The phrase “the cladding and absorbing materials do not form a eutectic” is unclear.  Claim 21 never requires any melting.  For example, the recited control rod can be: (1) out of the reactor, or (2) in the reactor during normal reactor operation.  Since there is no melting then no eutectic would be formed.  It follows that there would be no “eutectic that has a melting point less than 1500° C”, which meets the claim language.
The repeated use of “C.” makes it confusing as to where the claim actually ends.
Claim 23
It is unclear what component the coating does not form a eutectic with.
Claim 25
As best understood, claim 24 requires having chromium coated on the outside surface of the control rod cladding.  Thus, it is unclear how there can be an intermediate layer positioned between the chromium coating and the cladding.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IAEA-TECDOC-813 (“Advances in control assembly materials for water reactors”, Proceedings of a Technical Committee meeting, Vienna 1993).
IAEA teaches a control rod comprising a zirconium cladding material that contains therein B4C absorbing material.  For example, note IAEA at the first paragraph of the “Foreword” section, and also at page 8. 

Claims 21, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (JP 2015-206672).
Yoshioka teaches a control rod comprising an outer cladding (21) (e.g., stainless steel), an inner cladding (33) (e.g., HfO2), and absorbing material (31) (e.g., B4C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over IAEA or Yoshioka as applied to claim 21 above, and further in view of Naitou (JP 2000-28774A).

Naitou shows that it is well known in the art to provide a control rod cladding tube (35, 37, 25) with a chromium outer coating (35a, 37a).  The coating provides wear resistance.  Modification of the control rods of IAEA and Yoshioka to have included a chromium outer coating to enhance wear resistance, as suggested by Naitou, would have been obvious to one of ordinary skill in the art.  

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes the unclear language “high temperature”. The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it includes the unclear language “high temperature”.  Correction is required.

Additional Comment
Despite its lack of clarity (as noted above in the 35 U.S.C. 112 rejections), indefinite claim 25 has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646